DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Although prior art teaches dual-drive device for sequential scanning, comprising: a moving part comprising a frame and an optical instrument that is positioned on the frame and is rotatable about a first axis with respect to the frame so as to be immobilized in a plurality of successive positions about the first axis, a motor configured to set the moving part in rotation about the first axis in a first direction of rotation at a constant speed, prior art fails to simultaneously teach  said first actuator being configured to move the first end in translation relative to the second end in a plane substantially perpendicular to the first axis so as to actuate the rotation of the optical instrument about the first axis with respect to the frame in the first direction of rotation in order to pass from a first position to a successive position from the plurality of successive positions, and in a second direction of rotation, as claimed in claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR

Art Unit 2872

14 May 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872